Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This action is in response to the Amendment filled on 12/03/2021. The amendment has been entered. Claims 1, 4-13 and 17 have been amended and claims 6 and 7 have been objected in previous office action. Claims 1-5 and 8-20 are pending, with claims 1, 13 and 17 being independent in the instant application.
Response to Arguments
3.	 Applicant's Arguments/Remarks filed on 12/03/2021 on page 10 regarding the “Objection” on claims 4-12 have been fully considered and are found persuasive in view
of the amended claims by the Applicant. Therefore, the previous “Objection” being withdrawn in this current office action. 
Applicant's Arguments/Remarks on pages 10-13 regarding 35 U.S.C. 103 rejections have been fully considered and found persuasive in view of presented arguments by the Applicant. However, the new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections on claims 1, 9, 10, 12, 13 and 17 regarding 35 U.S.C.102 being amended as 35 U.S.C.103 in this current office action. Accordingly, all the claims 1-5 and 8-20 are rejected under 35 U.S.C.103 (See analysis below Claim Rejections-35 U.S.C. 103).
Allowable Subject Matter
4.         Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten considered allowable, if rewritten in independent form in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: When reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:  
    PNG
    media_image1.png
    390
    592
    media_image1.png
    Greyscale
                       in combination with the remaining elements and features of the claimed invention, (as supported in specification e.g. page 23 and Fig. 29). Claim 7 is indicated as allowable based on its dependency on claim 6. 


Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1, 10, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over a publication “Modeling a Part Using Surfaces” (documentation from Siemens in 2010 and IDS provided on 11/4/2019) (hereinafter Siemens_doc) and in view of Rameau et al. (Pub. No. US2017/0160726A1) (hereinafter Rameau).
Regarding claim 1, Siemens_doc teaches A computer-implemented method for designing a 3D modeled object that represents a mechanical part, the method comprising: (Siemens_doc discussed in page 2-5 to 2-8, in order to generate 3D curves some construction surfaces are needed and by using the 3D curves, design process or method being followed to obtain/create 3D curve in the design. It has been discussed in page 4-17 (at 1st para), the modeling process can be initialized by defining points and curves that are used to define and control the surfaces which comprise the model. Surfaces are then generated to create complex, freeform parts. The construction element types can be created from within Part-Sheet Metal by applying points, curves and surfaces. Moreover, it has been discussed in page 3-2, a spline entity type consists of 3D derived spline curves and a spline is a standard curve in most CAD systems, can be adjusted to virtually any shape in two or three dimensions. Therefore, Siemens_doc taught a computer-implemented method that comprises a CAD system for designing a 3D modeled object to represent a mechanical part).
Siemens_doc teaches obtaining, at a CAD system, a B-Rep skin that represents the mechanical part, (In light of Specification of current Application at page 2 under heading ‘Summary of the Invention’, Applicant mentioned “The B-rep skin has a B-rep portion. The B-Rep portion includes a boundary face bounded by one or more boundary edges of the B-rep skin.” Moreover, in page (at 3rd para of Spec.) Applicant discussed, a CAD system provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. The lines, edges, or surfaces of CAD modeled object can be represented in various way, e.g. non-uniform rational B-
The prior art Siemens_doc discussed in page 3-2 and 3-3, a spline entity type consists of 3D derived spline curves and a spline is a standard curve in most CAD systems, can be adjusted to virtually any shape in two or three dimensions. The flexible nature makes splines the foundation for surface modeling. Moreover, it has been discussed in page 6-2 under heading “Extend Surface”, a construction surface having one or more edges and the input surface is based on a b-spline curve with respect to the edge. Therefore, the B-rep skin having a B-rep portion that represents the mechanical part or portion (since the construction surface having one or more edges and the input surface is based on a b-spline curve with respect to the edge) being obtained/derived (3D derived spline curves) at the CAD system).
Siemens_doc teaches the B-rep skin having a B-rep portion including: a boundary face bounded by one or more boundary edges of the B-rep skin, a boundary edge bounding a respective boundary face being an edge which is not shared with a face other than the respective boundary face and thereby bounds only one face of the B-rep skin, (Siemens_doc disclosed in page 6-7, where it has been discussed that a face on a construction body, which is not required to be a solid body can be deleted, also it can be seen in the Figure (the left most one), a boundary face bounded by one or more boundary edges of the B-spline curve. The boundary edge is bounding a respective boundary face (in the figure, the left most one) being an edge which is only shared with a face (a face on a part construction body), not by any other boundary face and therefore bounds only one face of the B-rep skin (the face at 
and Siemens_doc teaches one or more first faces each adjacent to the boundary face at a respective internal edge of the B-rep skin; constructing, automatically by the CAD system, a B-rep replacement, the constructing including: creating one or more second faces each adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin; (Siemens_doc disclosed in page 6-5, one of the surface manipulation command “Copy Surface”, creates a construction surface feature that is derived from one or more input faces and whether any internal or external boundaries are removed can be specified on the new copy of the surface. In page I-11, the first figure has been shown such as: 

    PNG
    media_image2.png
    273
    393
    media_image2.png
    Greyscale

For purposes of applying prior art and to facilitate compact prosecution, Examiner considered this Figure, to show how this Figure taught the two above limitations. In this Figure it can be seen “face 1” as one or more first faces and “face 2” as one or more second faces, where each faces (1 and 2) are adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin).
Siemens_doc teaches generating a B-rep assembly which includes: one or more third faces each coincident with the surface, each third face having one or more edges, each edge of each third face being internal to the B-rep assembly, one or more fourth faces each coincident with a respective first face and adjacent to a respective third face, and one or more fifth faces each coincident with a respective second face and adjacent to a respective third face; (Referring back to the Figure in page I-11, 

    PNG
    media_image2.png
    273
    393
    media_image2.png
    Greyscale

Siemens_doc shown in this figure one or more third faces (face 3 marked in the figure) each coincident with the surface, each third face having one or more edges and each edge of each third face in internal to the B-rep/B-spline assembly. Moreover, one or more fourth faces (face 4 marked in the figure) each coincident with a respective first face (face 1) and adjacent to a respective third face (face 3), and one or more fifth faces (face 5 marked in the figure) each coincident with a respective second face and adjacent to a respective third face. Therefore, it is understood that Siemens_doc teaches generating a B-rep assembly which includes third, fourth and fifth faces being internal to the B-rep assembly). 
Siemens_doc teaches removing from the B-rep assembly each fifth face; and replacing, in the B-Rep skin, the B-rep portion by the B-rep replacement. (Siemens_doc disclosed these 2 limitations in page I-10 to I-12, where it has been mentioned under heading ‘Delete faces’, “Faces on a construction body can be deleted and replaced with a new surface”. In page I-11, it can be seen in the Figure (2nd part), the fifth face along with third and fourth faces have been removed or deleted and then this face is replaced by using ‘Heal Option’ (in page I-12, replacement can be seen in both Figures)).
However, Siemens_doc do not explicitly teach defining, by graphical user-interaction with the CAD system, a surface;
Rameau teaches defining, by graphical user-interaction with the CAD system, a surface; (Rameau disclosed in page 2 para [0014]: “the basis of elementary cycles is determined by computing a covering tree of the B-Rep, each elementary cycle corresponding to a respective edge outside the covering tree and being defined by adding the respective edge to the covering tree;” It has been mentioned in page 10 para [0123] one side of the cycle is along faces of the B-Rep. Moreover, in page 3 para [0033]: “The method of FIG. 1 may be part of a general computer-implemented method for determining specifications of the input … The process starts from provided (e.g. received and/or retrieved) specifications of the output part, including a user-designed B-Rep having cycles of edges and modeling the part …”. In page 4 para [0041]: “By the CAD system … any system adapted at least for designing a model object on the basis of a graphical representation of modeled object.”. Here, a covering tree of the B-Rep is computed by determining/defining an elementary cycle, where one side of cycle 
Therefore, Siemens_doc and Rameau are analogous art because they are related in to perform solid modeling using CAD on B-Rep (boundary representation). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Siemens_doc and Rameau before him or her, to modify the designing a 3D modeled object and obtaining of B-Rep portions with boundary that represent the mechanical part of 3D object of Siemens_doc and to include defining the surface of 3D modeled object by the graphical representation of Rameau. The suggestion/motivation for doing so would have been obvious by Rameau because “By CAD system, it is additionally meant any system adapted at least for designing a modeled object on the basis of a graphical representation of the modeled object … A CAD system may for example provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. Lines, edges, or surfaces may be represented in various manners, e.g. non­uniform rational B-splines (NURBS).” (Rameau disclosed in page 4 para [0041]). Therefore, it would have been obvious to combine Rameau with Siemens_doc to obtain the invention as specified in the instant claim(s).
Regarding claim 10, Siemens_doc and Rameau the computer-implemented method of claim 1, wherein Siemens_doc teaches the generating further comprises producing: one or more third faces each by extrapolating and/or trimming the surface, one or more fourth faces each by extrapolating and/or trimming a supporting surface of the respective first face, and/or one or more fifth faces each by extrapolating and/or trimming a supporting surface of the respective second face. (Under BRI, Examiner would consider the “extrapolating”, “trimming” and “removing” the surface have similar meaning in the art. Siemens_doc in page I-10 to I-12, where it has been mentioned under heading ‘Delete faces’, “Faces on a construction body can be deleted. It has been shown in the Figure in page I-11, 

    PNG
    media_image2.png
    273
    393
    media_image2.png
    Greyscale

where, one or more third faces (face 3 marked in the figure) each coincident with the surface, extrapolated or trimmed the surface. Moreover, one or more fourth faces (face 4 marked in the figure) each coincident with a respective first face (face 1) and get extrapolated or trimmed supporting surface of the respective first face and one or more fifth faces (face 5 marked in the figure) each coincident with a respective second face and extrapolated or trimmed supporting surface of the respective second face (face 2). In page I-11, it can be seen in the Figure (2nd part), the fifth face along with third and fourth faces have been removed or deleted or trimmed. Therefore, it is understood that Siemens_doc teaches generating a B-rep assembly which produces third, fourth and fifth faces being extrapolated or trimmed with respective faces). 
Regarding claim 12, Siemens_doc and Rameau the computer-implemented method of claim 1, wherein Rameau teaches the mechanical part is: an automotive part, an aerospace part, a consumer good part, a defense part, an architecture part, a ship building part, a mining industry part, a marine and offshore part, or an industrial equipment part, a thin part, and/or a composite part, a plastic molded part, or a stamped part. (Rameau disclosed in page 4 para [0043]: “The 3D modeled object may represent the geometry of a product to be manufactured in the real world subsequent to the completion of its virtual design with for instance a CAD software solution or CAD system, such as a (e.g. mechanical part (or equivalently an assembly of parts … A CAD software solution allows the design of products in various and unlimited industrial fields, including: aerospace, architecture, construction, consumer goods, high-tech devices, industrial equipment, transportation, marine, and/or offshore oil/gas production or transportation. The 3D modeled object designed by the method may thus represent an industrial product which may be any mechanical part, such as a part of a terrestrial vehicle (including e.g. car and … trucks and buses, trains) … defense products … a part of a naval vehicle (including e.g. navy equipment, commercial ships, offshore equipment …), a general mechanical part (including e.g. industrial manufacturing machinery, heavy mobile machinery or equipment, …”. In page 5 para [0046]: “FIG. 7 shows examples of sheet metal parts. FIG. 8 shows examples of metal stamping parts for the automotive industry. FIGS. 9 show examples of composites parts for the aerospace and plastic molded part for the consumer goods industry.” Here, Rameau taught all of the mechanical part of claim 12. The mining industry part as part of mechanical part has been implicitly taught by Rameau. The general mechanical part as an example industrial manufacturing machinery, heavy mobile machinery or equipment etc. can be used as mechanical part in mining industry. Therefore, Rameau taught the whole limitation of claim 12).
 Regarding claim 13, Siemens_doc teaches … a method for designing a 3D modeled object that represents a mechanical part, the method comprising: (Siemens_doc discussed in page 2-5 to 2-8, in order to generate 3D curves some construction surfaces are needed and by using the 3D curves, design intent is preserved and modeling is reduced. The user can easily change the shape by altering the character curves for the respective view and 3D curves give simplified control over edges. Creating 3D edges guarantees an accurate design and reduces modeling steps. A process or method being followed to obtain/create 3D curve in the design. It has been discussed in page 4-17 (at 1st para), the modeling process can be initialized by defining points and curves that are used to define and control the surfaces which comprise the model. Surfaces are then generated to create complex, freeform parts. The construction element types can be created from within Part-Sheet Metal by applying points, curves and surfaces. Moreover, it has been discussed in page 3-2, a spline entity type consists of 3D derived spline curves and a spline is a standard curve in most CAD systems, can be adjusted to virtually any shape in two or three dimensions. Therefore, Siemens_doc taught a method that comprises a CAD system for designing a 3D modeled object to represent a mechanical part).
Siemens_doc teaches obtaining, at a CAD system, a B-Rep skin that represents the mechanical part, (In light of Specification of current Application at page 2 under heading ‘Summary of the Invention’, Applicant mentioned “The B-rep skin has a B-rep portion. The B-Rep portion includes a boundary face bounded by one or more boundary edges of the B-rep skin.” Moreover, in page (at 3rd para of Spec.) Applicant discussed, a CAD system provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. The lines, edges, or surfaces of CAD modeled object can be represented in various way, e.g. non-uniform rational B-splines (NURBS). Therefore, Examiner would construe “B-rep or B-rep portion” being represented by B-splines curve.
The prior art Siemens_doc discussed in page 3-2 and 3-3, A spline entity type consists of 3D derived spline curves and a spline is a standard curve in most CAD systems, can be adjusted to virtually any shape in two or three dimensions. The flexible nature makes splines the foundation for surface modeling. Moreover, it has been discussed in page 6-2 under heading “Extend Surface”, a construction surface having one or more edges and the input surface is based on a b-spline curve with respect to the edge. Therefore, the B-rep skin having a B-rep portion that represents the mechanical part or portion (since the construction surface having one or more edges and the input surface is based on a b-spline curve with respect to the edge) being obtained/derived (3D derived spline curves) at the CAD system).
Siemens_doc teaches the B-rep skin having a B-rep portion including: a boundary face bounded by one or more boundary edges of the B-rep skin, a boundary edge bounding a respective boundary face being an edge which is not shared with a face other than the respective boundary face and thereby bounds only one face of the B-rep skin, (Siemens_doc disclosed in page 6-7, where it has been discussed that a face on a construction body, which is not required to be a solid body can be deleted, also it can be seen in the Figure (the left most one), a boundary face bounded by one or more boundary edges of the B-spline curve. The boundary edge is bounding a respective boundary face (in the figure, the left most one) being an edge which is only shared with a face (a face on a part construction body), not by any other boundary face and therefore bounds only one face of the B-rep skin (the face at middle portion in the figure is part construction body, which needed to be deleted in this example)).
and Siemens_doc teaches one or more first faces each adjacent to the boundary face at a respective internal edge of the B-rep skin; constructing, automatically by the CAD system, a B-rep replacement, the constructing including: creating one or more second faces each adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin; (Siemens_doc disclosed in page 6-5, one of the surface manipulation command “Copy Surface”, creates a construction surface feature that is derived from one or more input faces and whether any internal or external boundaries are removed can be specified on the new copy of the surface. In page I-11, the first figure has been shown such as: 

    PNG
    media_image2.png
    273
    393
    media_image2.png
    Greyscale

For purposes of applying prior art and to facilitate compact prosecution, Examiner considered this Figure, to show how this Figure taught the two above limitations. In this Figure it can be seen “face 1” as one or more first faces and “face 2” as one or more second faces, where each faces (1 and 2) are adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin).
Siemens_doc teaches generating a B-rep assembly which includes: one or more third faces each coincident with the surface, each third face having one or more edges, each edge of each third face being internal to the B-rep assembly, one or more fourth faces each coincident with a respective first face and adjacent to a respective third face, and one or more fifth faces each coincident with a respective second face and adjacent to a respective third face; (Referring back to the Figure in page I-11, 

    PNG
    media_image2.png
    273
    393
    media_image2.png
    Greyscale

Siemens_doc shown in this figure one or more third faces (face 3 marked in the figure) each coincident with the surface, each third face having one or more edges and each edge of each third face in internal to the B-rep/B-spline assembly. Moreover, one or more fourth faces (face 4 marked in the figure) each coincident with a respective first face (face 1) and adjacent to a respective third face (face 3), and one or more fifth faces (face 5 marked in the figure) each coincident with a respective second face and adjacent to a respective third face. Therefore, it is understood that Siemens_doc teaches generating a B-rep assembly which includes third, fourth and fifth faces being internal to the B-rep assembly). 
and Siemens_doc teaches removing from the B-rep assembly each fifth face; and replacing, in the B-Rep skin, the B-rep portion by the B-rep replacement. (Siemens_doc disclosed these 2 limitations in page I-10 to I-12, where it has been mentioned under heading ‘Delete faces’, “Faces on a construction body can be deleted and replaced with a new surface”. In page I-11, it can be seen in the Figure (2nd part), the fifth face along with third and fourth faces have been removed or deleted and then this face is replaced by using ‘Heal Option’ (in page I-12, replacement can be seen in both Figures)).
Siemens_doc do not explicitly teach A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method …, defining, by graphical user-interaction with the CAD system, a surface;
Rameau teaches A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method …  (Rameau disclosed in page 6 para [0055]: “The computer program may comprise instructions executable by a computer, the instructions comprising means for causing the above system to perform the method. The program may be recordable on any data storage medium, including the memory of the system. The program may be implemented as an apparatus, for example a product tangibly embodied in a machine-readable storage device for execution by a programmable processor.” In page 6 para [0056]: “As mentioned earlier, the method or a prior process may comprise the design of the B-Rep. e.g. by an industrial designer. “Designing a 3D modeled object' designates any action or series of actions which is at least part of a process of elaborating a 3D modeled object. Thus, the method may comprise creating the 3D modeled object from scratch. Alternatively, the method may comprise providing the B-Rep of a 3D modeled object previously created, and then modifying the 3D modeled object.” Therefore, Rameau taught A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method for designing a 3D modeled object).
	Rameau teaches defining, by graphical user-interaction with the CAD system, a surface; (Rameau disclosed in page 2 para [0014]: “the basis of elementary determined by computing a covering tree of the B-Rep, each elementary cycle corresponding to a respective edge outside the covering tree and being defined by adding the respective edge to the covering tree;” It has been mentioned in page 10 para [0123] one side of the cycle is along faces of the B-Rep. Moreover, in page 3 para [0033]: “The method of FIG. 1 may be part of a general computer-implemented method for determining specifications of the input … The process starts from provided (e.g. received and/or retrieved) specifications of the output part, including a user-designed B-Rep having cycles of edges and modeling the part …”. In page 3 para [0041]: “By the CAD system … any system adapted at least for designing a model object on the basis of a graphical representation of modeled object.”. Here, a covering tree of the B-Rep is computed by determining/defining an elementary cycle, where one side of cycle represents the faces of the B-Rep. By implementing computer-implemented method a user-designed B-Rep having cycles of edges and the modeled part or object is designed in CAD system and display the graphical representation of modeled object. Therefore, the surface got determined by this process/method (as described above)).
	Therefore, Siemens_doc and Rameau are analogous art because they are related in to perform solid modeling using CAD on B-Rep (boundary representation). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Siemens_doc and Rameau before him or her, to modify the designing a 3D modeled object and obtaining of B-Rep portions with boundary that represent the mechanical part of 3D object of Siemens_doc and to include defining the surface of 3D modeled object by the graphical representation of Rameau. The suggestion/motivation for doing so would have been obvious by Rameau because “By CAD system, it is additionally meant any system adapted at least for designing a modeled object on the basis of a graphical representation of the modeled object … A CAD system may for example provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. Lines, edges, or surfaces may be represented in various manners, e.g. non-uniform rational B-splines (NURBS).” (Rameau disclosed in page 4 para [0041]). Therefore, it would have been obvious to combine Rameau with Siemens_doc to obtain the invention as specified in the instant claim(s).
	Regarding claim 17, Rameau teaches A system comprising: a hardware processor coupled to a hardware memory, wherein the hardware memory has recorded thereon a computer program including instructions for designing a 3D modeled object that represents a mechanical part that when executed by the hardware processor causes the hardware processor to be configured to obtain a CAD system … (Rameau disclosed in page 6 para [0053]: “FIG. 13 shows an example of the system, wherein the system is a client computer system, e.g. a workstation of a user. In page 2 para [0019]: “It is further provided a system comprising a processor coupled to a memory and a graphical user interface, the memory having recorded thereon the computer program. In page 6 para [0055]: “Method steps may be performed by a programmable processor executing a program of instructions to perform functions of the method by operating on input data and generating output. The processor may thus be programmable and coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device.” In page 6 para [0056]: “As mentioned earlier, method may comprise creating the 3D modeled object from scratch. Alternatively, the method may comprise providing the B-Rep of a 3D modeled object previously created, and then modifying the 3D modeled object.” Moreover, the CAD system with the B-rep model being mentioned in page 7 para [0064] and FIGS. 21 and 22. Therefore, Rameau taught a system comprising: a hardware processor coupled to a hardware memory, wherein the hardware memory has recorded thereon a computer program including instructions for designing a 3D modeled object that represents a mechanical part that when executed by the hardware processor). 
          Rest of the limitations of claim 17 have substantially similar claim language as claims 1 and 13, are incorporating the rejections of claims 1 and 13, therefore the whole claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Siemens_doc and Rameau as discussed above for substantially similar rationale.
Claims 2-5, 8, 9, 11, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens_doc and Rameau and in view of a paper “Sheet modelling and thickening operations based on non-manifold boundary representations” by Sang et al. (hereinafter Sang) (IDS submitted on 11/04/2019).
Regarding claim 2, Siemens_doc and Rameau Siemens_doc and Rameau teach the computer-implemented method of claim 8, however, Siemens_doc do not explicitly teach creating includes thickening the B-rep portion.
wherein Sang teaches the creating includes thickening the B-rep portion. (Sang disclosed in page 1 under ‘Introduction’: “let us define a sharp edge as an edge that is adjacent to only one face and constitutes the boundary of a sheet, and define a thickness face as a face that is a thin strip like face connecting the inside and the outside walls. In sheet thickening approaches, the sharp edges in a sheet body are converted to the thickness faces.” In page 4 at right side col. under heading ‘Overview of sheet thickening algorithm’: “If the positive offset algorithm is applied to an L-shaped sheet model shown in Figure 5(a), the offset solid of a sheet has thickness faces with tubular surfaces to satisfy the mathematical definition of offsets as shown in Figure 5(b) … Therefore, we need to modify Lee’s algorithm to have the practical thickness faces generate an offset solid as shown in Figure 5(c).” Here, a thickness face has been defined by Sang in his paper which is assumed as B-rep portion became thickened when thickening approaches have been applied).
Therefore, Siemens_doc, Rameau and Sang are analogous because they are related to perform solid modeling using CAD on B-Rep (boundary representation). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Siemens_doc, Rameau and Sang before him or her, to modify the designing 3D modeled object to represent a mechanical part and defining the surface of the 3D modeled object by GUI of CAD system of Siemens_doc and Rameau and to include the thickening operation on the B-rep portion of 3D modeled object of Sang. The suggestion/motivation for doing so would Sang because defining a sharp edge as an edge that is adjacent to only one face and constitutes the boundary of a sheet, and to define a thickness face as a face that is a thin strip like face connecting the inside and the outside walls. In sheet thickening approaches, the sharp edges in a sheet body are converted to the thickness faces to have the practical thickness faces and generated an offset solid (Sang disclosed in page 1 under ‘Introduction’ and in page 4 at right side col. under heading ‘Overview of sheet thickening algorithm’). Therefore, it would have been obvious to combine Sang with Siemens_doc and Rameau to obtain the invention as specified in the instant claim(s).
Regarding claim 3, Siemens_doc, Rameau and Sang teach The computer-implemented method of claim 2, as outlined above (in claim 2) however, Siemens_doc and Rameau do not explicitly teach the thickening includes: determining a B-rep offset of the B-rep portion; building one or more lateral faces that connect the B-rep offset to the B-rep portion; and determining the one or more second faces from the one or more lateral faces.
          wherein Sang teaches the thickening includes: determining a B-rep offset of the B-rep portion; (Sang disclosed in page 1 under ‘Introduction’: “in sheet thickening methods as shown in Figure 1(b), a sheet model is created for one side or a medial surface of the part first, and then a thin-walled solid is generated by adding volume to a sheet by a given thickness.” In page 4 at right side col. under heading ‘Overview of sheet thickening algorithm’: “According to the mathematical definition for offsetting a non-manifold model M, the positive offset of a sheet model by a distance d can be understood as the volume swept by a solid sphere of radius d as its center moves throughout M.”DSY.00757 If the positive offset algorithm is applied to an L-shaped sheet model shown in Figure 5(a), the offset solid of a sheet has thickness faces with tubular surfaces to satisfy the mathematical definition of offsets as shown in Figure 5(b) … Therefore, we need to modify Lee’s algorithm to have the practical thickness faces generate an offset solid as shown in Figure 5(c).” Here, a thickness face has been defined by Sang in his paper which is assumed as B-rep portion became thickened when thickening approaches have been applied. Sang discussed about positive offset of a sheet model and positive offset algorithm is applied to an L-shaped sheet model shown in Figure 5. Figure 5(c) shows an offset solid generated by thickness faces).  30 
         Sang teaches building one or more lateral faces that connect the B-rep offset to the B-rep portion; (Examiner would consider lateral faces as of an object is, all of the sides of the object, excluding its base and top. Sang disclosed in page 5 at right side col. under section 5.1: “all of the faces, edges and vertices adjacent to the shells of the void regions of a given sheet model M are selected in this step, as the offsets of these entities participate in the boundary of the offset model of M. However, in the practical offset algorithm, the auxiliary topological entities such as face-uses … A face-use is a side of a face and constitutes a shell. As shown in Figure 8(a), its normal is directed to the inside of the adjacent region. In the partial entity structure, the partial face corresponds to the face-use”. Sang discussed that a face-use is a side of a face and offset 
         and Sang teaches determining the one or more second faces from the one or more lateral faces. (Sang discussed in page 6-7 under section 5.3 that after copying all of the topological entities of B to A, the copy operations are carried out for the entities of low dimension then to higher ones, i.e., in order of the vertex, edge, and face i.e. one or more second faces from one or more lateral faces has been determined. The partnership data is referred to in order to find out the bounding vertices of an edge to be created, and the bounding edges of a face to be created. The union result of the offset models in Figure 9 is shown in Figure 10(a).” Here, one or more lateral faces can be seen in Figure 10(a) and 10(b). In both cases of in Figure 10(a) and 10(b) each lateral face adjacent to the boundary face and is bounded by a respective boundary edge and formed a respective second face).
	Regarding claim 4, Siemens_doc, Rameau and Sang teach The computer-implemented method of claim 3, as outlined above (in claim 3), however, Siemens_doc and Rameau do not explicitly teach the one or more lateral faces include one or more lateral ribbon faces, each lateral ribbon face being bounded by a respective boundary edge of the B-rep portion and a corresponding boundary edge of the B- rep offset, each lateral ribbon face adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin forming a respective second face. 
wherein Sang teaches the one or more lateral faces include one or more lateral ribbon faces, each lateral ribbon face being bounded by a respective boundary edge of the B-rep portion and a corresponding boundary edge of the B- rep offset, each lateral ribbon face adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin forming a respective second face. (Sang discussed in page 6-7 under section 5.3: “The union operation of two non-manifold models, A and B, is composed of the following three steps. (Step 1) … Each topological entity of an offset model has a pointer to its parent entity in the original sheet model … the overlapping curves can be obtained easily by some additional checking of geometric properties of the two entities … (Step 2) Generate new topological entities on the models A and B using the intersection points and curves. First, vertices are created at the intersection points and the end points of the intersection curves. Next, edges are created with the intersection curves … When new topological entities are created, the system also stores the partnership data, namely the pairs of topological entities of A and B that have the same geometry. (Step 3) Copy all of the topological entities of B to A … The copy operations are carried out for the entities of low dimension then to higher ones, i.e., in order of the vertex, edge, and face … The partnership data is referred to in order to find out the bounding vertices of an edge to be created, and the bounding edges of a face to be created. The union result of the offset models in Figure 9 is shown in Figure 10(a).” Here, one or more lateral faces can be seen in Figure 10(a) and 10(b), which include one or more lateral ribbon faces at the 
	Regarding claim 5, Siemens_doc, Rameau and Sang teach The computer-implemented method of claim 4, as outlined above (in claim 4), however, Siemens_doc and Rameau do not explicitly teach lateral ribbon face forming a respective second face is supported by a ruled surface.
          wherein Sang teaches each lateral ribbon face forming a respective second face is supported by a ruled surface. (Sang discussed in page 7 under section 5.3 one or more lateral faces can be seen in Figure 10(a) and 10(b), which include one or more lateral ribbon faces at the boundary, each lateral ribbon face is adjacent to the boundary face and formed a respective second face. Moreover, it has been discussed in page 5, 6 and 7 that the offset models for sharp edges are generated with ruled surfaces, therefore it is assumed that each lateral ribbon face with respective second face is supported eventually by a ruled surface (because it has been mentioned in page 7 that bounding vertices of an edge and bounding edges of face been created and the union result of the offset models is shown in Figure 10(a) and 10(b)).
         Regarding claim 8, Siemens_doc, Rameau and Sang teach The computer-implemented method of claim 2, as outlined above (in claim 2), and Rameau further teaches the boundary face is fully located on a respective side of the surface, (Rameau disclosed in page 7 para [0062]: “The input of the method is the well-known B-Rep format that models a solid … Topological entities are: face, edge, and vertex. Geometrical entities are 3D objects: surface, plane, curve, line, point. By definition, a face is a bounded portion of a surface, named the supporting surface … The bounded portion of a surface is defined by its boundary, this boundary being a set of edges lying on the surface …”. Here, it has been discussed that a face is a bounded portion of a surface and the bounded portion of a surface is defined by its boundary, therefore boundary face is fully located on a respective side of the surface);
          However, Siemens_doc and Rameau do not teach the thickening being performed in a direction opposite to the surface.
          Sang teaches the thickening being performed in a direction opposite to the surface. (Sang disclosed in page 5 at left side col. (at last para): “The offset direction can be outside, inside, or in both directions of a sheet. If a sheet is modeled for outside wall shape of the part, it is offset inside. If it is modeled for inside wall shape, it is offset outside.” The offset algorithm disclosed in this paper is for efficient solid modeling of thin-walled parts in order to perform thickening operation. Here, the offset or thickening happened in opposite direction to the surface or modeled wall (when modelling of sheet is at outside wall, offset is inside and vice versa, as discussed).
	Regarding claim 9, Siemens_doc and Rameau teach the computer-implemented method of claim 8, wherein Siemens_doc teaches the method further comprises, prior to the obtaining of the B-Rep skin, obtaining an initial B-Rep skin that represents the mechanical part, the initial B-Rep skin having an initial boundary face, (Siemens_doc disclosed in page 5-27 a figure (at top), where a initial B-Rep skin that represents the mechanical part (created with two cross sections C1 and C2), the initial B-Rep skin obtained having an initial boundary face (marked with two arrows C1 and C2, at right side).
	wherein Siemens_doc teaches the surface partitions the initial boundary face into several boundary sub-faces, a respective boundary sub-face forming the boundary face of the B-Rep portion, wherein the obtaining of the B-Rep skin comprises partitioning the initial B-Rep skin into several B-Rep sub-skins, a respective B-Rep sub-skin forming the B-Rep skin, wherein each other B-Rep sub-skin has a respective B-Rep portion including a respective boundary sub-face bounded by one or more boundary edges of the other B-Rep sub-skin, (Siemens_doc disclosed in page 5-29, where it has been shown in top figure, an initial boundary face obtained by the cross-sections ordered C1, C2 and C3. In page 5-30, shown in top figure, the initial boundary face being partitioned into several boundary sub-faces and it has been shown in the image that section (A) has four vertices and section (B) has three vertices. The “BlueSurf” command automatically inserts vertices equally spaced on each section. It can be seen in the image that B-Rep skin/spline comprises the initial B-Rep skin partitioned into several B-Rep sub-skins (e.g. in the image the vertices point 1-2 at section A to vertices point 1 at section B is one sub-skin), a respective B-Rep sub-skin forming the B-Rep skin, wherein each other B-Rep sub-skin has a respective B-Rep portion including a respective boundary sub-face bounded 
and wherein Siemens_doc teaches the constructing and the replacing is performed for each other B-Rep sub-skin relative to its respective B-Rep portion. (According to the Spec. of current Application at page a5, Applicant stated: “If needed, the replacing face may be extrapolated as well, so that the trimming is possible, as illustrated in right drawing in FIG. 18. In a last step, the replacing face may be trimmed and merged to the B-Rep …”. Therefore, Examiner would interpret, the constructing and the replacing step is being performed by the trimming and merging step as well.  Siemens_doc discussed in page 6-11 and 6-12, one of the surface manipulation command “round” allows user to create a face blend between two sheet bodies. The “Surface Blend parameters” provide options to trim the input surfaces and trim the resultant blend. It has been shown in top figure in page 6-14, at step (A), no trimming being performed when replacing the top surface/face on the two input surfaces (considered as 2 B-Rep sub-skins), in step (B), trimming being performed on the two input surfaces, in step (C), trimming performed in blend surface and finally in step (D), the constructing and the replacing step is being performed by the trimming and merging step for both input and blend surfaces. Therefore, it is concluded that Siemens_doc teaches the constructing and the replacing steps performed for each B-Rep sub-skin).
	Regarding claim 11, Siemens_doc and Rameau teach the computer-implemented method of claim 10, wherein Rameau further teaches extrapolating a surface further comprises: when the surface is a free-form surface, extending the surface curvature-continuously. (Rameau disclosed in page 3 para [0031]: “The flowchart of FIG. 1 shows an example of a computer-implemented method … a B-Rep (i.e. boundary representation) having (by definition) cycles of edges and (the B-Rep) modeling (the outer geometry/shape of) a (e.g. mechanical) part, the part having cut-outs (also called “through holes') represented by tunnels (each cut-out being represented by a respective tunnel of the B-Rep, which tunnels are known from the field of CAD and can be referred to as the cut-out …”. In para [0033]: “The method of FIG. 1 may be part of a general computer-implemented method for determining specifications of the input of a manufacturing operation … the elements shown on FIG. 1, a user (e.g. a mechanical designer) has designed a B-Rep (e.g. freely, such as without actively localizing tunnels therein, the tunnels only deriving from the definition of the B-Rep) …” In page 4 para [0044]: “the method may further comprise removing the identified tunnels (e.g. all or part thereof, e.g. at least one, e.g. depending on user decision and/or automatically or manually or semi-automatically) from the B-Rep …”. Here, surface extrapolation has been performed when identified tunnels (part having cut-outs through holes represented by tunnels i.e. tunnels are known as cut-out in the field of CAD) being removed from a B-Rep (boundary representation). It has been discussed when faces adjacent to each other in B-Rep surface, a cut-out or hole is identified and removed which indicates about the extrapolating a surface. Moreover, in page 2 col. [0010]: “the identifying of location of tunnels includes, for each cycle of the set, calculating a value representative of the consistence, along the cycle, between the direction of the curvature of the cycle and the outside normal of the B-Rep …”. It has been discussed that the surface curvature-continuously extended between the direction curvature of the cycle and the outside normal of the B-Rep and extrapolation happened on the surface of B-rep (because curvature of the cycle included in the location of tunnels got identified and removed while editing the B-Rep as discussed above). 
         However, Siemens_doc and Rameau do not teach when the surface is a canonical surface having a 2D parametric domain, extending the 2D parametric domain; and/or when the surface is a free-form surface ...; when the surface is a procedural surface having input elements defining a 3D motion for sweeping a planar profile, extrapolating the input elements;
          Sang teaches when the surface is a canonical surface having a 2D parametric domain, extending the 2D parametric domain; (According to Spec. of current application in page 24 at last para Applicant stated: “Canonical surfaces are: plane, sphere, cylinder, cone, torus.” Sang disclosed in page 7 at right side col. under section 5.4, at the algorithm for filling holes in Step 2: “Removing the holes searched. For the loops searched in Step 1, the holes are removed by applying MFKC or MFR operators with a plane or a freeform surface with an n-side boundary”. Here, the plane or a freeform surface is the canonical surface and unwanted holes removed from this plane or surface i.e. surface extrapolation has been performed in this case. Moreover, Sang mentioned here briefly about the freeform surface i.e. extrapolation has been performed on this type of surface as well. In page 8 at left side col. under ‘Algorithm for the Purging Operation’, Sang discussed when the faces of two partial edges have the same plane then two partial edges get deleted or removed from the plane. Here this 
          Sang explicitly teaches when the surface is a procedural surface having input elements defining a 3D motion for sweeping a planar profile, extrapolating the input elements; (According to Spec. of current application in page 25 at the first para Applicant stated: “Procedural surfaces sare extruded surfaces, revolute surfaces, ruled surfaces …”. For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe procedural surface as ruled surface. Moreover, Examiner would consider the term ‘sweeping’ as removing or performing extrapolation. The prior art Sang disclosed in page 5 at left side col. (at Step 2 of offset algorithm): “Generate offset models for the faces, edges, and vertices selected in Step 1. In this step, the offset models for sharp edges are generated with ruled surfaces …”. Here, it has been indicated about a ‘Procedural surface’ having ruled surfaces where offset models have been generated for sharp edges. In page 7 at right side col. under section 5.4, at the algorithm for filling holes in Step 1: “Searching for the holes on the united offset model. In order to find the holes, sharp edges are first searched and stored in a list, and then the system checks if there is any loop composed of only sharp edges. Each loop is the boundary of a hole on the thickness faces. The sharp edges constituting a loop are extracted and used as input for generation of a new face at the hole …” In Step 2 of the same algorithm under section 5.4): “Removing the holes searched. For the loops searched in Step 1, the holes are removed …”. Sang discussed in the abovementioned algorithm during the searching of the holes, sharp edges in 
	Regarding claims 14-16, Siemens_doc, Rameau and Sang teach the non-transitory data storage medium of claim 13 and regarding claims 18-20, Siemens_doc, Rameau and Sang teach the system of claim 17, therefore claims 14-16 and 18-20 are incorporating the rejections of claims 2-4 respectively because claims 14-16 and 18-20 have substantially similar claim language as claims 2-4. Accordingly, claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens_doc, Rameau and Sang as discussed above for substantially similar rationale.
Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. (Pub. No. US2004/0113910A1) disclosed a system and method for simultaneously rebuilding a network of curves so that the resulting curves have certain desirable qualities for subsequent surface generation. The method employs an iterative Surface fitting routine that approximates sampled points of the curves. The present application relates to improved graphics processing techniques, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 

   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/     Examiner, Art Unit 2148


/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148